     Case 1:20-cv-00391-RJJ-SJB ECF No. 1 filed 05/06/20 PageID.1 Page 1 of 8



                       UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

LORI FAIN,
     PLAINTIFF,
                                            CASE NO. 1:20-CV-____________
VS.
                                            HON. ________________________
DOWAGIAC UNION SCHOOL DISTRICT,
and PAUL HARTSIG,
     DEFENDANTS.
________________________________________________________________

Jason R. Pelak (P79618)
Attorney for Plaintiff
700 Milam Street, Suite 1300
Phone (832) 871-5031
Email jason@pelaklaw.com
________________________________________________________________

                                   COMPLAINT

       The plaintiff Lori Fain, by and through her attorney Jason
R. Pelak, for actions arising under the Family Medical Leave Act
of 1993, in connection with her protected activity and
subsequent termination by Dowagiac Union School District and
Paul Hartsig, states as follows.


                         JURISDICTIONAL ALLEGATIONS
1.     The plaintiff Lori Fain is an individual who resided and

       was employed in Cass County, Michigan, at all times

       relevant to this complaint.

2.     The defendant Dowagiac Union School District was an

       employer at all times relevant to this complaint in Cass

       County, Michigan.
     Case 1:20-cv-00391-RJJ-SJB ECF No. 1 filed 05/06/20 PageID.2 Page 2 of 8



3.     The defendant Paul Hartsig was a person who acted in the

       interest of Dowagiac Union Schools to Lori Fain at all

       times relevant to this complaint in Cass County, Michigan.

4.     This case arises under and the Family Medical Leave Act of

       1993, 29 USC §2601 et seq.

5.     This case arises out of the defendant’s employment and

       discharge of the plaintiff in the late Spring of 2019 in

       Cass County, Michigan.

6.     The Court has federal-question jurisdiction for the claims

       as alleged under the Family Medical Leave Act of 1993. 28

       USC §1331.




                                  JURY DEMAND

7.     The plaintiff hereby requests a trial by jury for all

       issues that may be submitted to the same.



                              COMMON ALLEGATIONS

8.     The plaintiff Lori Fain began working for the defendant

       approximately in 2001. She was employed as a school bus

       operator.

9.     At all relevant times, the defendant was an employer

       subject to the requirements of the Family Medical Leave Act

       with at least 50 employees.



                                        2
  Case 1:20-cv-00391-RJJ-SJB ECF No. 1 filed 05/06/20 PageID.3 Page 3 of 8



10.   At all relevant times, Ms. Fain was an eligible employee

      under the Family Medical Leave Act having worked at least

      1,250 hours during the prior 12-months prior to the start

      of leave.

11.   During the time of her employment with the defendant, and

      through her termination, Ms. Fain did a good job for it.

12.   During the Spring of 2019, Ms. Fain suffered a broken elbow

      preventing her from working, occurring on 4/7/2019.

13.   Mr. Fain requested from defendant that she be put on FMLA.

14.   The defendant provided Ms. Fain with papers for her to

      bring to a physician for certification to support her need

      of FMLA.

15.   In the medical certification, Ms. Fain’s estimated time off

      of work was stated to be through 5/3/2019, or 4 weeks from

      the start of the injury date.

16.   The defendant subsequently approved FMLA leave for Ms.

      Fain.

17.   After FMLA approval, Ms. Fain remained off of work for

      beyond the original 4 week estimate.

18.   In a letter dated 5/24/2019, the defendant stated Ms.

      Fain’s FMLA was only approved through 5/3/2019.

19.   In that same letter, the defendant made a general reference

      that it needed “paperwork requesting another leave”.



                                     3
  Case 1:20-cv-00391-RJJ-SJB ECF No. 1 filed 05/06/20 PageID.4 Page 4 of 8



20.   That letter goes on and states: “At this time the district

      does not have anything in writing from you in regards to an

      extension of this leave. Therefore, if we do not have a

      request in writing by 3:30 p.m. on May 31, 2019 we will

      consider your lack of communication as a resignation.”

21.   The 5/24 letter did not request a medical certification or

      recertification.

22.   The 5/24 letter did not enclose a medical certification, a

      recertification, or any other FMLA document.

23.   Ms. Fain emailed the defendant on 5/28/19 and stated: “Good

      morning Terri, I called this morning, I received a letter

      over FMLA and I’m confused, do I need to fill out more

      forms? Thanks Lori”

24.   The defendant emailed Ms. Fain two days later, on 5/30/19,

      and stated: “Lori, As stated in the letter, your approved

      FMLA ended on May 3, 2019. You do need to fill out

      additional paperwork if you wish to extend your leave. I

      have attached the forms to this email. Thank you,”

25.   After that email, Ms. Fain then called Terri Karasch and

      requested Ms. Karasch to fax the necessary documents to the

      bus garage.

26.   On 5/31/19 at 9:18 a.m., Ms. Karasch faxed the following

      documents to the bus garage: a medical certification form,

      a duplicate of the previously issued notice of rights and

                                     4
  Case 1:20-cv-00391-RJJ-SJB ECF No. 1 filed 05/06/20 PageID.5 Page 5 of 8



      eligibility form, a cover letter form, and a sample memo

      form.

27.   Ms. Fain then obtained the forms from the defendant, and

      requested her doctor to complete and return the

      certification to the defendant.

28.   On 6/6/19, the defendant stated: “Ms. Fain, On May 24, 2019

      you received a letter (included) stating that if we had not

      heard from you regarding your leave or such as a request

      for an extension of leave by May, 31 2019, we would

      consider you as having resigned from your position. To date

      we have not received any correspondence from you regarding

      our request.”

29.   On 6/11/19, the defendant received the completed

      certification requested by the defendant on 5/28/19.

30.   The defendant’s claimed reason that Ms. Fain resigned was a

      pretext because the defendant, through Terri Karasch, did

      hear from Ms. Fain as early as 5/28/19, and on 5/30/19 Ms.

      Karasch responded by email to Ms. Fain, and again on

      5/31/19 Ms. Karasch faxed FMLA papers on behalf of Ms. Fain

      to her.

31.   As a result of the discharge by the defendant, Ms. Fain has

      suffered severe damages, including losses of income, and

      other consequential damages.



                                     5
  Case 1:20-cv-00391-RJJ-SJB ECF No. 1 filed 05/06/20 PageID.6 Page 6 of 8



32.   All conditions precedent have been performed or have

      occurred.



                     COUNT 1 – FMLA INTERFERENCE

33.   The plaintiff restates and realleges as though fully set

      forth herein all prior paragraphs of this complaint.

34.   The defendants discharged, interfered, or otherwise

      discriminated against Ms. Fain as an eligible employee that

      took qualified leave under the FMLA, including a failure to

      provide up to 12 weeks of leave, failing to reinstate Ms.

      Fain to the same position with terms and benefits of

      employment that existed when the leave commenced, and

      failing to provide a minimum 15 days to respond to a

      request for a medical certification or recertification.

35.   As a result, Ms. Fain has suffered and will continue to

      suffer damages set forth above.

36.   This claim is actionable under the Family Medical Leave Act

      of 1993, 28 USC § 2601 et seq.

37.   WHEREFORE, the plaintiff requests that this Court enter a

      Judgment in her favor against the defendants, in whatever

      amount she is shown to be entitled to including actual

      damages, lost income, and additional liquidated damages

      equal to lost income, together with interest, costs,




                                     6
  Case 1:20-cv-00391-RJJ-SJB ECF No. 1 filed 05/06/20 PageID.7 Page 7 of 8



      attorney fees, and any other relief as the Court deems

      warranted.



                      COUNT 2 – FMLA RETALIATION

38.   The plaintiff restates and realleges as though fully set

      forth herein all prior paragraphs of this complaint.

39.   The defendants retaliated against Ms. Fain in connection

      with her protected activity under the Family Medical Leave

      Act.

40.   As a result, Ms. Fain has suffered and will continue to

      suffer damages set forth above.

41.   This claim is actionable under the Family Medical Leave Act

      of 1993, 28 USC § 2601 et seq.

42.   WHEREFORE, the plaintiff requests that this Court enter a

      Judgment in her favor against the defendants, in whatever

      amount she is shown to be entitled to including actual

      damages, lost income, emotional distress, inconvenience,

      mental anguish, and additional liquidated damages equal to

      lost income, together with interest, costs, attorney fees,

      and any other relief as the Court deems warranted.




                                     7
  Case 1:20-cv-00391-RJJ-SJB ECF No. 1 filed 05/06/20 PageID.8 Page 8 of 8



                                         Respectfully submitted,

           5/6/20
Dated: _______________                   _____________________________
                                         Jason R. Pelak (P79618)
                                         700 Milam Street, Suite 1300
                                         Houston, Texas 77002
                                         Phone (832) 871-5031
                                         Email jason@pelaklaw.com

                                         ATTORNEY FOR PLAINTIFF




                                     8
